Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 09, 2020

The Court of Appeals hereby passes the following order:

A20A0633, A20A0634, A20A0787, A20A0788. EDWARD TYRONE RIDLEY
    v. THE STATE.

      In 2013, Edward Tyrone Ridley pleaded guilty to failure to register as a sex
offender. Since then, he has filed numerous pro se motions and appeals. See Case
Nos. A14A1879 (decided March 2, 2015) and A18A1854 (dismissed June 25, 2018).
There are now four appeals pending before us. In A20A0633, Ridley appeals from
the superior court’s August 7, 2019 order denying his request to pay for a polygraph.
In A20A0634, Ridley appeals from the superior court’s orders denying his motion for
release from the sex offender registry requirements and motion to produce documents
related to the registry. In A20A0787, Ridley appeals from the superior court’s denial
of his motion to reinstate bond. Finally, in A20A0788, Ridley purports to seek
discretionary appeal from the superior court’s denial of his motion for release from
the registry requirements. We lack jurisdiction to consider these appeals.
      Each of Ridley’s motions appears to be an attempt to attack either his
obligation to register as a sex offender or his conviction. To the extent Ridley is
seeking review of superior court decisions denying his request to be released from the
sex offender registry requirements, he is required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (5.2). This process requires that he file, in the
Court of Appeals, an application for permission to appeal the superior court’s
decision. See OCGA § 5-6-35 (b) - (d) (setting forth the requirements for an
application for discretionary appeal). His failure to follow the discretionary appeal
process deprives us of jurisdiction to consider his appeals.
      To the extent Ridley is challenging his conviction, none of the motions he filed
constitute a valid remedy in a criminal case. See, e.g., Matherlee v. State, 303 Ga.
App. 765, 766 (694 SE2d 665) (2010) (identifying valid procedures to challenge a
conviction as void).
      Consequently, these appeals are hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/09/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.